Case: 1:19-cv-02040 Document #: 82 Filed: 01/16/20 Page 1 of 4 PagelD #:652

 

 

uerre ‘lacrow, Led. ; .
ha Wet jackson Boulevard Q Uu e€ rrey i joie
uite 1600 —E7
Chicana, IL 60604-2827 Moai, IN
TEL (312)540-7000
PAX (312)540-0578 Larry S. Kowalezyk
querrey.com® Direct line; (312) 540-7616
Ikowalcz uerrey.com
January 13, 2020 = pies ewe
rT A PSs
VIA EMAIL: thomas _bruton@ilnd.uscourts.gov JAN 16 2020
Thomas G. Bruton, Clerk of the Court
United States Northern District, Eastern Division JUDGE MATTHEW F. KENNELLY
219 South Dearborn Street UNITED STATES DISTRICT COURT

Chicago, IL 60602

Re:  Bures v. The City of Chicago, et al.
Case No: 19 CV 02040
Our File No.: 58527-LSK

Dear Clerk Bruton:

We represent all Defendant Officers in the above matter, in which there is a pending
Motion for Leave to Add Counsel of Record brought by Ruben Castillo of Akerman LLP, We
have no objection to the motion, and will not seek Honorable Judge Matthew F. Kennelly’s
disqualification in the above-entitled matter.

Very truly yours,

Larry S. Kowalezyk
LSK:rs
Enclosure

cc: Via Electronic Mail:
Al Hofeld, Jr.

Marian Moore

Raoul Mowatt

Marques Berrington

Kyle Rockershousen

City of Chicago Department of Law, FCRL
Case: 1:19-cv-02040 Document #: 82 Filed: 01/16/20 Page 2 of 4 PagelD #:652
Larry K.

Larry S. Kowalczyk

Querrey & Harrow, Ltd.

175 West Jackson Blvd., Suite 1600
Chicago, Illinois 60604

Phone: 312-540-7616 YEARS OF

Fax: 312-540-0578 80 SERVICE
E-mail: |kowalczyk@querrey.com | Querrey.com ® Querrey Harrow

  
  

    

 

 

 

This e-mail, including attachments, is covered by the Electronic Communications Privacy Act, 18 U.S.C. 2510-2521. {t contains information that is confidential and it may be protected by the attorney/cient or other
privileges. This e-mail, including attachments, constitutes non-public information intended to be conveyed only to the designated recipients. if you are not an intended recipient, please delete the e-mail, including
attachments, end notify sender by mail, e-mail, of at 312-540-7000. The unauthorized use, dissemination, distribution or reproduction of this e-mail, including attachments, is prohibited and may be unlawful.

 

querrey.com

 

 
Case: 1:19-cv-02040 Document #: 82 Filed: 01/16/20 Page 3 of 4 PagelD #:652

JAN 16 2020

we cement Bol nite JUDGE MATTHEW F. KENNELLY
ERBAEMENT OF tabi UNITED STATES DISTRICT COURT

 

CITY OF CHICAGO

January 14, 2020
VIA EMAIL

Thomas G. Burton, Clerk of the Court

United States Northern District, Eastern Division
219 S. Dearborn Street

Chicago, IL 60602
Thomas_bruton@ilnd.uscourts.gov

Re: Bures, et al. v. City, et al., 19 C 2040
Dear Clerk Burton:

I represent the City of Chicago in the above-referenced case, in which there is a pending
Motion for Leave to Add Counsel of Record filed by Ruben Castillo. Said motion was brought

on behalf of the City. The City will not seek Honorable Judge Matthew F. Kennelly’s
disqualification in this matter.

/s/ Marion C, Moore
Marion C. Moore
Assistant Corporation Counsel Supervisor

ve! All counsel of record (via email)

30 NORTH LASALLE STREET, SUITE 900, CHICAGO, ILLINOIS 60602
Case: 1:19-cv-02040 Document #: 82 Filed: 01/16/20 Page 4 of 4 PagelD #:652

Law Offices of Al Hofeld, Jr., LLC
30 N. LaSalle, Suite 3120
Chicago, IL 60602
Phone-773-241-5844 ELE
Fax-312-372-1766
al@alhofeldlaw.com JAN 16 2020

www.alhofeldlaw.com

 

JUDGE MATTHEW F
January 15, 2020 UNITED STATES DISTRICT COLT

VIA EMAIL

Thomas Bruton

Clerk of Court

U.S. District Court

Northern District of Illinois
219 S. Dearborn St., Suite 2050
Chicago, I] 60604

Thomas Bruton@ilnd.uscourts.gov
Re: Bures v. City of Chicago, et al., 19-cv-02040

Dear Clerk Bruton:
I represent all plaintiffs in this case. Plaintiffs do not oppose Judge Castillo’s motion for

leave to file an additional appearance for the City of Chicago. Plaintiffs do not seek recusal of
Judge Kennelly.

VW,
Al Hofeld Jr.
Cc: All counsel of record (via email)
